DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/10/2021, 11/16/2021 and 08/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority Acknowledgment
3.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 202010017436.7 on 01/08/2020 in the Chinese Patent Office. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. All of claims are directed towards the statutory of a machine/apparatus or process. The independent claims 1, 12 recite “acquiring...determining...and for each task in the at least two ordered tasks...the next task arrives.” The independent claim 7 recites “sending acquired speech information...receiving response...the present task arrives.”
	The limitation of “acquiring...determining...and for each task in the at least two ordered tasks...the next task arrives.” and “sending acquired speech information...receiving response...the present task arrives.” as drafted covers mental activities. More specifically, a human based on listening to speech, determining what a list to tasks following the speech according to the user’s routine, and initiating immediately processing the list of tasks. 
This judicial exception is not integrated into a practical application. In particular, claims 12, 19 and 20 recites additional element of “processor”, and “memory”. For example, in [00107] of the as filed specification, the computer is listed as a general-purpose computer and are mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2, 10, 13, the claims relate to a question-answer task with a real-time performance requirement. This reads on a human using a computer to check a weather for a specific day. No additional limitations are present. With respect to claims 3, 8, 9, 14, the claims relate to receiving a task request from the user terminal. This read on a human listening a task request from a speaker of the user terminal or reading a task request via an email/instant messages. No additional limitations are present. With respect to claims 4, 15 relates to the real-time performance requirement of the task. This is similar to claims 2 and 13. No additional limitations are present. With respect to claims 5, 16 relates to index information, type of question, or execution time of the task. This reads on a human receiving a priority of the list of tasks and performing the list of tasks based on the priorities. No additional limitations are present. With respect to claims 6, 11, 17, the claims relate to question-answer tasks without a real-time performance requirement. This read on a human obtains a response to some questions, for example, “Do you have a customer service number in your contact list?”. In this case, the human does not search the response from the computer, the human could obtain the response by check the contact list on his phone. No additional limitations are present.
For at least the supra provided reasons, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-10, 12-17, 19, 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Ni (Us 2020/0302923 A1.)

	With respect to Claim 1, Ni discloses 
 	A speech interaction method, comprising: 
 	acquiring speech information of a user (Ni et al. [0040] The first content and the second content can be retrieved by the automated assistant in response to the user 112 providing an input command such as, “Good morning.”, see paragraphs [0005, 0006, 0008, 0052]); 
 	determining a task list corresponding to the speech information, the task list comprising at least two ordered tasks (Ni et al. [0040] In some implementations, a user 112 can initialize a routine through an assistant interface of the client device 116 in order to cause the automated assistant 104 to perform a variety of different actions. For instance, the user 112 can provide a natural language input to the assistant interface, and the input can be processed by a routine engine 110 that is accessible to, or integral to, the automated assistant 104. The routine engine 110 can compare the input to a data storage of entries that map routine names to corresponding actions. For example, a routine can correspond to a first action of retrieving first content from a first content agent 122 that is accessible through a remote device 118, a second action of retrieving second content from a second content agent 124 that is accessible through a remote device 120. The first content can be, but is not limited to, audio data such as a podcast and the second content can be, but is not limited to, weather data); and 
 	for each task in the at least two ordered tasks, responsive to that a next task of a present task is a question-answer task, querying and sending response information of the next task to a user terminal before execution time of the next task arrives, such that the user terminal outputs the response information when the execution time of the next task arrives (Ni [0004] A multiple action request can be transmitted by a client device to remote automated assistant component(s), and causes the remote automated assistant component(s) to perform the discrete actions of the multiple action request and to transmit, to the client device, corresponding content for the discrete actions. The client device can then render (e.g., audibly and/or graphically) outputs that correspond to the corresponding content for the discrete actions, [0041] In response to receiving the input command, the automated assistant 104 can request the first content from the first content agent 122 and the second content from the second content agent 124. The automated assistant 104 can provide a response to the user 112 according to the content that is provided back to the automated assistant 104 first, see paragraphs [0012]. This is question-answer task, so the execution time is interpreted as “the time the terminal outputs the answer.”)

 	With respect to Claim 2, Ni discloses 
 	wherein the next task is a question-answer task with a real- time performance requirement (Ni [0040] The first content can be, but is not limited to, audio data such as a podcast and the second content can be, but is not limited to, weather data.)

 	With respect to Claim 3, Ni discloses 
before querying and sending the response information of the next task to the user terminal, further comprising: 
 	receiving a task request containing task information of the next task sent by the user terminal (Ni [0004] Implementations are directed to mitigating client device latency between rendering of multiple instances of output that are each based on content that is responsive to a corresponding assistant action of a multiple action request. For example, those implementations can reduce latency between rendering of first output that is based on first content responsive to a first automated assistant action of a multiple action request, and second output that is based on second content responsive to a second automated assistant action of the multiple action request. As used herein, a “multiple action request” is a request that indicates (directly or indirectly) a plurality of discrete actions that can each be performed by an automated assistant (optionally through interaction with a corresponding assistant agent application). A multiple action request can be transmitted by a client device to remote automated assistant component(s), [0005] In response to receiving a “good morning” request, a first agent request can be transmitted to a “weather” agent application, where the request specifies the intent of “today's weather” with a value for a “location” slot that corresponds to a current location of the user. A response from the first agent application can be received in response to the first agent request, where the response includes content that indicates today's local weather information.)

 	With respect to Claim 4, Ni discloses
 	when sending the response information of the next task to the user terminal, further comprising: 
 	sending task information of an unprocessed task adjacent to the next task to the user terminal; or 
 	responsive to that the unprocessed task adjacent to the next task is a question-answer task with a real-time performance requirement, sending the task information of the unprocessed task adjacent to the next task to the user terminal, the user terminal storing the task list (Ni [0010] an action can be a “today's weather” action and the remote automated assistant components can retrieve a graphical template for rendering of a display of “today's weather”, where the graphical template includes fixed content, and variable content that is to be “filled in” with yet to be generated specific values. The graphical template can be transmitted to the client device for rendering of the graphical template without the variable content. For instance, the graphical template can be immediately retrievable by the automated assistant components from local memory and can be transmitted before the variable content has even been generated (e.g., due to delays in interfacing with an agent application to generate the variable content). Further, during the rendering off the received graphical template, the variable content can then be transmitted to the client device, and the client device can update the rendering of the graphical template to reflect the later received variable content. For instance, the graphical template transmitted initially can enable rendering of a graphical interface that displays, for example, “today's weather”, “High”, “Low”, and “Precipitation %”, but displays no (or “placeholder”) actual values for “High”, “Low”, and “Precipitation %”. The variable content subsequently received can then be utilized to update the display to include actual values for “High”, “Low”, and “Precipitation %”, [0012] The client device can receive the at least part of the second action content prior to completion of the rendering of the first output by the client device. Furthermore, in response to receiving the transmitted at least part of the second action content, the client device can buffer the at least part of the second action content in local memory of the client device. Additionally, in response to completion of rendering of the first output, the client device can access the at least part of the second action content buffered in the local memory to render second output that is based on the at least part of the second action content.)

 	With respect to Claim 5, Ni discloses
 	wherein the task information of the next task comprises identification information of the next task; and 
 	the task information of the next task further comprises at least one of index information of a question in the next task (Ni [0053] when the first content is received by the client device, the client device can prioritize the first content over the second content, thereby satisfying the requirement of the routine to completely provide the first content before providing the second content. When the first content has been completely provided in its entirety, the client device can begin rendering the previously received portion of the second content that is buffered. Furthermore, the automated assistant can request more of the second content when the portion of the second content is being rendered from the memory, if more of the second content is available. In these and other manners, latency can be mitigated between the rendering of the first content and the second content. In some implementations, if more of the second content is available, the client device can receive more of the second content without requesting it. Rather, the client device can provide a streaming channel through which the second content is automatically rendered as it is being provided, in order to further mitigate latency), a type of the question in the next task, or the execution time of the next task.  

 	With respect to Claim 6, Ni discloses
 	before querying and sending the response information of the next task to the user terminal, further comprising: 
 	in a process of executing a first task in the task list, determining one or more question- answer tasks without a real-time performance requirement in the task list, and transmitting response information of all of the one or more question-answer tasks without the real-time performance requirement to the user terminal, such that the user terminal locally acquires and outputs the response information according to a sequence of the one or more question-answer tasks in the task list (Ni [0013] Transmitting the agent request can cause the agent application to alter a state of a networked peripheral device (e.g., turn on/off a light, adjust temperature of a thermostat, open/close a garage door, lock/unlock a lock).)

 	With respect to Claim 7, Ni discloses
A speech interaction method, comprising: 
 	sending acquired speech information to a speech interaction system (Ni et al. [0040] The first content and the second content can be retrieved by the automated assistant in response to the user 112 providing an input command such as, “Good morning.”, [0045] a spoken command can be processed locally at the client device, and a phrase resulting from the processing can be provided to the remote device, see paragraphs [0005, 0006, 0008, 0052]); and 
 	receiving response information of a present task sent by the speech interaction system before execution time of the present task arrives, such that the response information of the present task is output when the execution time of the present task arrives (Ni [0004] A multiple action request can be transmitted by a client device to remote automated assistant component(s), and causes the remote automated assistant component(s) to perform the discrete actions of the multiple action request and to transmit, to the client device, corresponding content for the discrete actions. The client device can then render (e.g., audibly and/or graphically) outputs that correspond to the corresponding content for the discrete actions, [0041] In response to receiving the input command, the automated assistant 104 can request the first content from the first content agent 122 and the second content from the second content agent 124. The automated assistant 104 can provide a response to the user 112 according to the content that is provided back to the automated assistant 104 first, see paragraphs [0012].)

 	With respect to Claim 8, Ni discloses
 	wherein the response information of the present task further contains task information of a next task, the method further comprising: 
 	sending a task request containing the task information of the next task to the speech interaction system before execution time of the next task arrives, such that the speech interaction system feeds back corresponding response information before the execution time of the next task arrives (Ni [0004] A multiple action request can be transmitted by a client device to remote automated assistant component(s), and causes the remote automated assistant component(s) to perform the discrete actions of the multiple action request and to transmit, to the client device, corresponding content for the discrete actions. The client device can then render (e.g., audibly and/or graphically) outputs that correspond to the corresponding content for the discrete actions, [0041] In response to receiving the input command, the automated assistant 104 can request the first content from the first content agent 122 and the second content from the second content agent 124. The automated assistant 104 can provide a response to the user 112 according to the content that is provided back to the automated assistant 104 first, see paragraphs [0012].)

 	With respect to Claim 9, Ni discloses 	
wherein a task list corresponding to the speech information is pre-stored, the method further comprising: 
 	determining task information of a next task in the task list (Ni et al. [0040] In some implementations, a user 112 can initialize a routine through an assistant interface of the client device 116 in order to cause the automated assistant 104 to perform a variety of different actions. For instance, the user 112 can provide a natural language input to the assistant interface, and the input can be processed by a routine engine 110 that is accessible to, or integral to, the automated assistant 104. The routine engine 110 can compare the input to a data storage of entries that map routine names to corresponding actions. For example, a routine can correspond to a first action of retrieving first content from a first content agent 122 that is accessible through a remote device 118, a second action of retrieving second content from a second content agent 124 that is accessible through a remote device 120. The first content can be, but is not limited to, audio data such as a podcast and the second content can be, but is not limited to, weather data); and 
 	sending a task request containing the task information of the next task to the speech interaction system before execution time of the next task arrives, such that the speech interaction system feeds back corresponding response information before the execution time of the next task arrives Ni [0004] A multiple action request can be transmitted by a client device to remote automated assistant component(s), and causes the remote automated assistant component(s) to perform the discrete actions of the multiple action request and to transmit, to the client device, corresponding content for the discrete actions. The client device can then render (e.g., audibly and/or graphically) outputs that correspond to the corresponding content for the discrete actions, [0041] In response to receiving the input command, the automated assistant 104 can request the first content from the first content agent 122 and the second content from the second content agent 124. The automated assistant 104 can provide a response to the user 112 according to the content that is provided back to the automated assistant 104 first, see paragraphs [0012].)

 	With respect to Claim 10, Ni discloses
 	wherein the next task is a question-answer task with a real-time performance requirement (Ni [0040] The first content can be, but is not limited to, audio data such as a podcast and the second content can be, but is not limited to, weather data.)

 	With respect to Claim 12, Ni discloses
 	A speech interaction apparatus, comprising: 
 	a processor (Ni [0065] processor 514); and 
 	a memory for storing instructions executable by the processor (Ni [0065] processor 514, memory 525); 
 	wherein the processor is configured to: 
 	acquire speech information of a user (Ni et al. [0040] The first content and the second content can be retrieved by the automated assistant in response to the user 112 providing an input command such as, “Good morning.”, see paragraphs [0005, 0006, 0008, 0052]);  
 	determine a task list corresponding to the speech information, the task list comprising at least two ordered tasks (Ni et al. [0040] In some implementations, a user 112 can initialize a routine through an assistant interface of the client device 116 in order to cause the automated assistant 104 to perform a variety of different actions. For instance, the user 112 can provide a natural language input to the assistant interface, and the input can be processed by a routine engine 110 that is accessible to, or integral to, the automated assistant 104. The routine engine 110 can compare the input to a data storage of entries that map routine names to corresponding actions. For example, a routine can correspond to a first action of retrieving first content from a first content agent 122 that is accessible through a remote device 118, a second action of retrieving second content from a second content agent 124 that is accessible through a remote device 120. The first content can be, but is not limited to, audio data such as a podcast and the second content can be, but is not limited to, weather data); and
 	for each task in the at least two ordered tasks, responsive to that a next task of a present task is a question-answer task, query and send response information of the next task to a user terminal before execution time of the next task arrives, such that the user terminal outputs the response information when the execution time of the next task arrives (Ni [0004] A multiple action request can be transmitted by a client device to remote automated assistant component(s), and causes the remote automated assistant component(s) to perform the discrete actions of the multiple action request and to transmit, to the client device, corresponding content for the discrete actions. The client device can then render (e.g., audibly and/or graphically) outputs that correspond to the corresponding content for the discrete actions, [0041] In response to receiving the input command, the automated assistant 104 can request the first content from the first content agent 122 and the second content from the second content agent 124. The automated assistant 104 can provide a response to the user 112 according to the content that is provided back to the automated assistant 104 first, see paragraphs [0012])

 	With respect to Claim 13, Ni discloses
 	wherein the next task is a question-answer task with a real-time performance requirement (Ni [0040] The first content can be, but is not limited to, audio data such as a podcast and the second content can be, but is not limited to, weather data.)

	With respect to Claim 14, Ni discloses
 	wherein the processor is further configured to, before querying and sending the response information of the next task to the user terminal, receive a task request containing task information of the next task sent by the user terminal (Ni [0004] Implementations are directed to mitigating client device latency between rendering of multiple instances of output that are each based on content that is responsive to a corresponding assistant action of a multiple action request. For example, those implementations can reduce latency between rendering of first output that is based on first content responsive to a first automated assistant action of a multiple action request, and second output that is based on second content responsive to a second automated assistant action of the multiple action request. As used herein, a “multiple action request” is a request that indicates (directly or indirectly) a plurality of discrete actions that can each be performed by an automated assistant (optionally through interaction with a corresponding assistant agent application). A multiple action request can be transmitted by a client device to remote automated assistant component(s), [0005] In response to receiving a “good morning” request, a first agent request can be transmitted to a “weather” agent application, where the request specifies the intent of “today's weather” with a value for a “location” slot that corresponds to a current location of the user. A response from the first agent application can be received in response to the first agent request, where the response includes content that indicates today's local weather information.) 

	With respect to Claim 15, Ni discloses
 	wherein when sending the response information of the next task to the user terminal, the processor is further configured to perform one of: 
 	sending task information of an unprocessed task adjacent to the next task to the user terminal; or 
 	responsive to that the unprocessed task adjacent to the next task is a question-answer task with a real-time performance requirement, sending the task information of the unprocessed task adjacent to the next task to the user terminal, the user terminal storing the task list (Ni [0010] an action can be a “today's weather” action and the remote automated assistant components can retrieve a graphical template for rendering of a display of “today's weather”, where the graphical template includes fixed content, and variable content that is to be “filled in” with yet to be generated specific values. The graphical template can be transmitted to the client device for rendering of the graphical template without the variable content. For instance, the graphical template can be immediately retrievable by the automated assistant components from local memory and can be transmitted before the variable content has even been generated (e.g., due to delays in interfacing with an agent application to generate the variable content). Further, during the rendering off the received graphical template, the variable content can then be transmitted to the client device, and the client device can update the rendering of the graphical template to reflect the later received variable content. For instance, the graphical template transmitted initially can enable rendering of a graphical interface that displays, for example, “today's weather”, “High”, “Low”, and “Precipitation %”, but displays no (or “placeholder”) actual values for “High”, “Low”, and “Precipitation %”. The variable content subsequently received can then be utilized to update the display to include actual values for “High”, “Low”, and “Precipitation %”, [0012] The client device can receive the at least part of the second action content prior to completion of the rendering of the first output by the client device. Furthermore, in response to receiving the transmitted at least part of the second action content, the client device can buffer the at least part of the second action content in local memory of the client device. Additionally, in response to completion of rendering of the first output, the client device can access the at least part of the second action content buffered in the local memory to render second output that is based on the at least part of the second action content.)

	With respect to Claim 16, Ni discloses
 	wherein the task information of the next task comprises identification information of the next task; and 
 	the task information of the next task further comprises at least one of index information of a question in the next task (Ni [0053] when the first content is received by the client device, the client device can prioritize the first content over the second content, thereby satisfying the requirement of the routine to completely provide the first content before providing the second content. When the first content has been completely provided in its entirety, the client device can begin rendering the previously received portion of the second content that is buffered. Furthermore, the automated assistant can request more of the second content when the portion of the second content is being rendered from the memory, if more of the second content is available. In these and other manners, latency can be mitigated between the rendering of the first content and the second content. In some implementations, if more of the second content is available, the client device can receive more of the second content without requesting it. Rather, the client device can provide a streaming channel through which the second content is automatically rendered as it is being provided, in order to further mitigate latency),, a type of the question in the next task, or the execution time of the next task.  

	With respect to Claim 17, Ni discloses
 	wherein the processor is further configured to, before querying and sending the response information of the next task to the user terminal, in a process of executing a first task in the task list, determine one or more question-answer tasks without a real-time performance requirement in the task list and transmit response information of all of the one or more question-answer tasks without the real-time performance requirement to the user terminal, such that the user terminal locally acquires and outputs the response information according to a sequence of the one or more question-answer tasks in the task list (Ni [0013] Transmitting the agent request can cause the agent application to alter a state of a networked peripheral device (e.g., turn on/off a light, adjust temperature of a thermostat, open/close a garage door, lock/unlock a lock).)

	With respect to Claim 19, Ni discloses
 	A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform the speech interaction method of claim 1 (Ni [0024] include a non-transitory computer readable storage medium storing instructions executable by one or more processors, claim 19 is rejected as the same ground as claim 1, see rejection of claim 1.)

	With respect to Claim 20, Ni discloses
 	A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform the speech interaction method of claim 7 (Ni [0024] include a non-transitory computer readable storage medium storing instructions executable by one or more processors, claim 20 is rejected as the same ground as claim 7, see rejection of claim 7.)

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Ni (US 2020/0302923 A1) in view of Bosman et al. (US 11,138,894 B1.)

 	With respect to Claim 11, Ni discloses all the limitations of claim 8 upon which claim 11 depends. Ni fails to explicitly teach 
 	further comprising: 
 	determining according to the task information that the next task is a question-answer task without a real-time performance requirement, and locally acquiring and outputting response information of the next task when the execution time of the next task arrives. 
	However, Bosman et al. teach 
 	further comprising: 
 	determining according to the task information that the next task is a question-answer task without a real-time performance requirement, and locally acquiring and outputting response information of the next task when the execution time of the next task arrives (Bosman et al. col. 3 lines 25-29 determining a combined set of search results comprises determining a set of local search results from the one or more static content sources and determining a set of Internet search results from one or more real-time sources.)
 	Ni and Bosman et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of initiating a plurality of tasks in response to a specific cue as taught by Ni, using teaching of the local search and the internet search as taught by Bosman et al. to search for the one or more static content at local search and search for the one or more real-time sources at the Internet search (Bosman et al. col. 3 lines 25-29 determining a combined set of search results comprises determining a set of local search results from the one or more static content sources and determining a set of Internet search results from one or more real-time sources.)


10.	Claim 18 is rejected under 35 U.S.C.103 as being unpatentable over Ni (US 2020/0302923 A1) in view of Ryabov et al. (US 10,521,189 B1.)

	With respect to Claim 18, Ni discloses all the limitation of Claim 12 upon which Claim 18 depends. Ni fails to explicitly teach 
 	wherein the processor is further configured to: 
 	when a task in the task list is not completely executed, responsive to that a new user speech is received, interrupt execution of the task that is not completed by the user terminal in the task list.  
	However, Ryabov et al. teach 
 	wherein the processor is further configured to: 
 	when a task in the task list is not completely executed, responsive to that a new user speech is received, interrupt execution of the task that is not completed by the user terminal in the task list (Ryabov et al. col. 6 lines 5-29 Interruption detection and intent reclassification. We use ASR and an interruption detection system so that when we see the user interrupting the system we stop he output, and listen for new voice commands that would change the previous intent. For example, when you use Alexa/Siri/Cortana, you have to wait until the response is completed or stop the response entirely, which causes the system to lose the previous intent. For example, when you ask one of these systems “What's the weather like tomorrow?” The user has to wait until the response is completed to ask another question, or tell it to stop. Unlike these systems, when Synqq Voice Assistant is asked “What's the weather like tomorrow?”, and gives a response (based on the current location), the user can interrupt in the middle of the voice output and say “No in San Francisco”, and the ASR will see you interrupted it and redefine your intent as San Francisco instead of current location. ASR enables us to interrupt output and quickly redefine the intent. This is feasible in view of the foregoing description. We also correct the state of the dialogue quickly and can perform total reclassification of intent. For example, if the user says “What's the weather like?” The user can then interrupt the Synqq Voice Assistant while it's giving a response and say “What's my day look like?” Synqq will reclassify the intent after interruption from finding the local weather to searching the user's calendar.)
 	Ni and Ryabov et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of initiating a plurality of tasks in response to a specific cue as taught by Ni, using teaching of redefining the user’s request as taught by Ryabov et al. for the benefit of quickly processing the new request from the user (Ryabov et al. col. 6 lines 5-29 Interruption detection and intent reclassification. We use ASR and an interruption detection system so that when we see the user interrupting the system we stop he output, and listen for new voice commands that would change the previous intent. For example, when you use Alexa/Siri/Cortana, you have to wait until the response is completed or stop the response entirely, which causes the system to lose the previous intent. For example, when you ask one of these systems “What's the weather like tomorrow?” The user has to wait until the response is completed to ask another question, or tell it to stop. Unlike these systems, when Synqq Voice Assistant is asked “What's the weather like tomorrow?”, and gives a response (based on the current location), the user can interrupt in the middle of the voice output and say “No in San Francisco”, and the ASR will see you interrupted it and redefine your intent as San Francisco instead of current location. ASR enables us to interrupt output and quickly redefine the intent. This is feasible in view of the foregoing description. We also correct the state of the dialogue quickly and can perform total reclassification of intent. For example, if the user says “What's the weather like?” The user can then interrupt the Synqq Voice Assistant while it's giving a response and say “What's my day look like?” Synqq will reclassify the intent after interruption from finding the local weather to searching the user's calendar.)

  Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. 
a.	Tsuru (US 2021/0006862 A1.) In this reference, Tsuru disclose a method/ a system for controlling a timing of a voice response. 
b.	Blatz et al. (US 2020/0379727 A1.) In this reference, Blatz et al. disclose a method/a system for providing short cut suggestion for a user activity using a digital assistant and allowing a user to associate tasks with a task sequence for the voice shortcut. 
c. 	Barnett, JR. (US 2018/0062691 A1.) In this reference, Barnett, JR. disclose a method/a system for controlling a single device to perform multiple tasks. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655